IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 17358

                             In the Matter of DAVID R. ALIG,
                                      Respondent.


                               ORDER OF DISBARMENT




       In a letter signed August 21, 2017, addressed to the Clerk of the Appellate Courts,
respondent David R. Alig, an attorney admitted to practice law in the state of Kansas,
voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court
Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, a disciplinary complaint was
pending, alleging that the respondent violated the Kansas Rules of Professional Conduct.


       This court finds that the surrender of the respondent’s license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that David R. Alig be and he is hereby disbarred from
the practice of law in Kansas, and his license and privilege to practice law are hereby
revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
David R. Alig from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       IT IS SO ORDERED this 25th day of August, 2017.




                                             2